Reynolds Funds, Inc. c/o U.S. Bancorp Fund Services, LLC 615 E. Michigan Street Milwaukee, WI 53202 February 5, 2015 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 Re: Reynolds Funds, Inc. File Nos.:033-21718 and 811-05549 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, Reynolds Funds, Inc. (the “Company”) hereby certifies that the form of Prospectus and Statement of Additional Information that would have been filed under Rule 497(b) or (c) would not have differed from that contained in the most recent amendment dated January 31, 2015, and filed electronically as Post-Effective Amendment No. 36 to the Company’s Registration Statement on Form N-1A. Please direct any inquiries regarding this filing to me at (414) 765-6620.Thank you for your assistance with respect to this matter. Very truly yours, /s/ Alia Vasquez Alia Vasquez, Esq. For U.S. Bancorp Fund Services, LLC Enclosures
